Citation Nr: 1521800	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  12-13 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which, in pertinent part, denied service connection for hypertension.  The Veteran also initiated an appeal as to the issue of service connection for type II diabetes mellitus, which was also denied in the November 2010 rating decision that gave rise to this appeal.  However, in an August 2014 rating decision, the RO fully granted service connection for type II diabetes mellitus; therefore, this issue is not in appellate status, and is not before the Board.  

In the May 2012 substantive appeal (VA Form 9), the Veteran requested a Board videoconference hearing, which was scheduled to occur in May 2015.  Prior to the scheduled hearing, the Veteran submitted correspondence in which he withdrew his appeal.  As such, the hearing request is also deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2014).  

This appeal was processed using both the "Virtual VA" System and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 

FINDING OF FACT

On May 5, 2015, prior to the promulgation of a decision in the appeal of the Veteran's claim of service connection for hypertension, the Board received notification from the Veteran that a withdrawal of this appeal is requested. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal regarding the issue of service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 
38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Substantive Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, the Veteran submitted written correspondence, dated May 5, 2015, in which he requested to withdraw all pending appeals.  Therefore, there remain no allegations of errors of fact or law for appellate consideration on the issue of entitlement to service connection for hypertension.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed without prejudice.


ORDER

The appeal of service connection for hypertension is dismissed.  



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


